Citation Nr: 1216737	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-23 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967 and from June 1967 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Portland, Oregon.

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

Entitlement to VA benefits for the Veteran's second period of service from June 1967 to May 1977 was denied in a March 1980 letter decision.  Thereafter, relevant service department records were located and associated with the claims file.  Thus, the claim will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that the Veteran's discharge for his second period of service (from June 1967 to May 1977) is deemed to have been "under other than honorable conditions."  The matter was considered under the provisions of the Special Discharge Review Program, as reflected in an Air Force Discharge Review Board Hearing Record dated in June 1978.   

The Board notes that 38 C.F.R. § 3.12 (c)(6) imposes a bar to benefits for those absent without leave (AWOL) for a continuous period of at least 180 days.  However, this bar only applies to a person awarded an honorable or general discharge prior to October 8, 1977.  The Veteran's character of discharge was upgraded to under honorable conditions as of October 11, 1977.  Thus, the Veteran is not subject to the bar for VA benefits for being AWOL for more than 180 days for his second period of active service.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  In this case, the October 2006 rating decision only considered PTSD and not other relevant psychiatric diagnoses.  However, a July 2009 VA examination diagnosed paranoid schizophrenia.  The examiner did not opine whether such condition was related to active service and did not address the 
service treatment notes dated July to August 1969 indicating that the Veteran was agitated, felt persecuted and was assessed a diagnosis of depressive reaction.  Additionally, the Veteran's separation examination dated May 1977 indicated that he had felt depressed and worried since 1970 and that he was on valium.  Thus, the Board remanded for an additional VA psychiatric examination to determine if the Veteran has a current psychiatric disability related to service.

A January 2012 electronic communication notes that, pursuant to the Board remand, the Veteran was scheduled for a VA examination and he did not appear for the examination.  A letter was sent to the Veteran at a [redacted] address indicating that he was scheduled for a January 6, 2012, VA examination.  The notification letter was not returned.  However, the Board notes that a [redacted] address is of record for the Veteran.  It is unclear which address is correct.  Although the electronic communication notes that messages were left on a voicemail, it is also unclear whether the number called actually belongs to the Veteran.

The Board observes that the Veteran has been homeless in the past.  As he may be homeless again, the RO is required to make additional efforts when it is necessary to contact him.  Specific procedures to safeguard the due process rights of homeless veterans are set forth in 38 C.F.R. § 1.710 (2011); there must be compliance with those safeguards.  Notably, the Veteran is represented by the Oregon Department of Veterans' Affairs and there is no indication in the record that the representative was contacted by the RO.  Hence, a further attempt to locate the Veteran and reschedule him for a VA examination is necessary. 

The Board additionally acknowledges that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  When a veteran, without good cause, fails to report for a scheduled examination in conjunction with a reopened claim, the claim is to be denied.  38 C.F.R. § 3.655(a), (b)(2011). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to ascertain the Veteran's current whereabouts/mailing address.  This development should include contacting his representative with a request for such information.  If he is located, the RO should send him a letter advising him of the provisions of 38 C.F.R. § 3.655(b), and that VA will be scheduling him for a VA examination.  If he is not located, all efforts to locate him should be documented in the claims file. 

If necessary, the Veteran should be sent a certified letter, informing him of his VA examination.  The letter should provide sufficient notice of the scheduled examination.

2.  The Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

With respect to any acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should additionally indicate if it is at least as likely as not, based on any credible evidence of record, that the Veteran had psychosis that manifested to a degree of 10 percent or more within one year of his most recent period of active duty.  Moreover, if PTSD is diagnosed, the examiner should identify the stressor upon which such diagnosis is predicated.

The rationale for all opinions expressed should also be provided. 

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


